DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received December 8, 2020 are acknowledged.

Claims 2 and 16 have been canceled.
Claims 24-27 have been added.
Claims 1, 3-15, and 17-27 are pending in the instant application.
Claims 7-11, 14, 15, 17-20, 22, and 23 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed March 23, 2019.

Claims 1, 2-6, 12, 13, and 21 were previously under examination as they read upon methods of administering soluble glycoprotein V to treat thrombotic conditions.  It should be noted that the species requirement as set forth in the March 23, 2020 has been withdrawn in view of applicant’s amendments overcoming the rejections of record as detailed below.  As such the other recited species have been rejoined for examination (i.e. claims 7-11, 22 and 23) in addition to newly presented method claims 24-27.  As such the claims under examination are 1, 3-13, and 21-27. Please note that the inventions of groups II and III as set forth in the restriction requirement mailed March 23, 2020 are not eligible for rejoinder for multiple reasons including the fact that they are not commensurate in scope with instant independent claim 1 as such the restriction requirement into groups set forth March 23, 2020 has not been withdrawn even though the species election requirement has been withdrawn.   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1-6, 12, 13, 16, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received December 8, 2020 which adequately address the issues raised in the rejection of record.


The rejection of claims 1-6, 12, 13, 16, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received December 8, 2020 which adequately address the issues raised in the rejection of record.
    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 1, 3-6, 12, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Lanza et al. (US 6,005,089) has been withdrawn in view of applicant’s claim amendments received December 8, 2020 which add limitations not taught in the cited art.

Claim Objections
The objections to claim 2 for an obvious misspelling and to claim 16 for dependency issues are moot in view of their cancelation as part of the claim set received December 8, 2020.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lin Chen on February 18, 2021.

The application has been amended as follows: 

s 14, 15, 17, 18, 19, and 20 have been canceled.


Claims 1, 3-13, and 21-27 are allowable.
Applicant has claimed methods of treating thrombotic diseases by administering soluble glycoprotein V (GPV).  While GVP, including soluble forms which lack the transmembrane domain are disclosed in the prior art as well as methods of making such polypeptides using the techniques of recombinant biotechnology as evidenced by Lanza et al. (US 6,005,089, of record), such art does not appear to disclose or render obvious the use of such polypeptides as is presently claimed.  Given the in vivo working examples in multiple animal model systems as set forth in the instant specification artisans reasonably would be able to practice the inventions as presently claimed without undue experimentation.  Therefore the instant claimed methods have bene found to be allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Michael Szperka
Primary Examiner
Art Unit 1644





/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644